DETAILED ACTION
This communication is in response to the Application filed on 04/24/2020. Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020, 11/18/2020, 05/10/2021, 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is drawn to a “signal” per se as recited in the preamble and as such is non-statutory subject matter. On paragraph [0137], [0142] of the as filed Specification, 
The Applicant’s Specification presents a broad definition as to what the “computer readable storage medium covers and is being made to include transitory and non-transitory signals. The Applicant’s as filed Specification in paragraph [0137], [014], refers to the “computer readable storage medium”. In these paragraphs non-limiting words such as “any type”, “any available medium” and “other medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In order to overcome the present rejection, the Applicant is advised to amend the claims by using the following terminology: "non-transitory machine readable storage medium." Such example terminology has been also found in the Official Gazette 1351 OG 212.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7,9-11, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US 2020/0043490) in view of Van Horn et al. (US 2017/0064634) in view of Lang et al. (US 2017/0242651). 
As to claim 1, 10 and 19, Park teaches a smart service method, comprising: 
that a second device … in a device group that the first device is in (see [0095] where second and first device are located nearby and therefore part of group), transmitting, by the first device, operation information of the first device to the second device (see [0162], where first information is broadcasted and see Figure 9. Broadcast information from first electronic device 500 to second electronic device 600, where information is described in [0163], SNR, wakeup reception time, quality, priority, and information on electronic device), and 
receiving operation information of the second device transmitted by the second device (see [0166], where second information 915 is broadcasted and see Figure 9. Broadcast information from second electronic device 600 to 
determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device (see [0169],[0171]-[0172] where first electronic device 500 may compare the first information and the second information at operation 920), wherein the target device is a device in the device group to provide a smart service (see [0180[, where server 400 transmits service processing result to the determined electronic device and see [0054], where the service is a function electronic devices will perform as part of the function or service).
However, Park does not specifically teach when the first device determines that a second device in an awake state exists in a device group that the first device is in, transmitting, by the first device.
Van Horn does teach when the first device determines that a second device in an awake state exists in a device group that the first device is in, transmitting, by the first device (see [0012], where the third device (i.e. first device of claims) polls the first device (i.e. second device of claims) to determine if the first device is in the wake state and then sends the first information to the first device).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the smart service Park with the determination of awake state as taught by Van Horn in order to manage (offload) information by devices as they enter low power consumption mode (see Van Horn [0003[).
However, Park in view of Van Horn does not specifically teach playing, by a first device, response information corresponding [[to an awaking] (taught by Park)] word, after receiving the awaking word.
Lang does teach playing, by a first device, response information corresponding [[to an awaking] (taught by Park)] word, after receiving the awaking word (see [0115], where a first audio response is played in response to a device of the plural devices receiving a voice command).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the smart service method as taught by Park in view of Van Horn with the playing as taught by Lang in order to notify to the user a change in the playback state (see Lang [0114]).
As to claims 10 and 19, apparatus claims 10 and 19 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 10 and 19 is similarly rejected under the same rationale as applied above with respect to method claim. Further, Park teaches computer-readable storage medium, storing thereon computer executable instructions which, when being executed by a processor, implement the smart service method according to claim 1 (see [0018], where CRM is disclosed with respect to storing instructions and executable by a computing device).

2 and 11, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 1 and 10, above.
	Furthermore, Park teaches wherein for any one of the first device and the second device, operation information of a device comprises at least one of the following information: 
first indication information, wherein the first indication information is used to indicate whether the device is providing a smart service (see [0171], where second information is used by first device to determine the device to use) ; 
second indication information, wherein the second indication information is used to indicate whether the device provided a smart service within a first preset time interval (e.g. This is an optional limitation); and 
at least one of a signal-to-noise ratio and a power value when receiving the awaking word (see [0171], where SNR is disclosed for comparison).

As to claim 6 and 15, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 1 and 10, above.
Furthermore, Van Horn teaches wherein the first device determines that a second device in an awake state exists in a device group that the first device is in, comprises: transmitting, by the first device, a request message to other device in the device group (see [0012], where the third device (i.e. first device of claims) polls the first device (i.e. second device of claims) to determine if the first device is in the wake state and then sends the first information to the first device).
Park with the determination of awake state as taught by Van Horn in order to manage (offload) information by devices as they enter low power consumption mode (see Van Horn [0003[).
Furthermore, Park teaches if a response message is received by the first device within a second preset time interval, determining, by the first device, that a second device in the awake state exists in the device group that the first device is in (see  [0217], where second information is received by the first device in a predetermined time period).

As to claim 7 and 16, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 6 and 15, above.
Furthermore, Park teaches wherein the second device is a device that transmits the response message to the first device within the second preset time interval (see [0166] and [0217], where second device broadcasts second information and where the latter paragraph notes this to be with respect to a predetermined time period).

As to claim 9 and 18, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 1 and 10, above.
Furthermore, Park teaches the receipt of wakeup word and teaches wherein after the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device (see [0169],[0171]-[0172] where first electronic device 500 may compare the first information and the second information at operation 920), wherein the target device is a device in the device group to provide a smart service (see [0180[, where server 400 transmits service processing result to the determined electronic device and see [0054], where the service is a function electronic devices will perform as part of the function or service),
Furthermore, Lang teaches further comprising: if the first device is the target device, outputting, by the first device, guidance information, wherein the guidance information is used to indicate: the first device and the second device both received the awaking word and played the response information corresponding to the awaking word (see [0115], where the one or more devices plays a response with respect to the voice command), and the first device is to provide a smart service (see[0115], where the dynamically selected device (i.e. first device) provides the second audio response when “The Top 40 Playlist is now being played”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the smart service method as taught by Park in view of Van Horn with the playing as taught by Lang in order to notify to the user a change in the playback state (see Lang [0114]).

Claims  3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Van Horn  in view of Lang as applied to claim 1 above, and further in view of Ko (US 2020/0349940).
As to claim 3 and 5, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 1, above.
	Furthermore, Park teaches wherein the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device, comprises: 
determining, by the first device, according to the operation information of the first device and the operation information of the second device, whether a device which is providing a smart service exists in the first device and the second device (see [0171], where first information and second information from respective first and second device are compared to determine device to select); and 
However, Park in view of van Horn does not specifically teach if a device which is providing a smart service exists in the first device and the second device, determining the device which is providing a smart service from the first device and the second device as the target device ;  if a device which is providing a smart service does not exist in the first device and the second device, determining, according to the operation information of the first device and the operation information of the second device, whether a device which has provided a smart service within the first preset time interval exists in the first device and the second device, if a device which has provided a smart service within the first preset time interval exists in the first device and the second device, determining the device which has provided a smart service within the first preset time interval as the target device, if a device which has provided a smart service within the first preset time interval does not exist in the first device and the second device,  Schulhauser).
Ko teaches if a device which is providing a smart service exists in the first device and the second device, determining the device which is providing a smart service from the first device and the second device as the target device (see Figure 11, s1140 where type of target device is determined from intent and see [0218], Figure 11, s1150, which determines target device based on operations currently performed, provisional application support, page 55, table on the page and page 56, b entire page) ;  
if a device which is providing a smart service does not exist in the first device and the second device, determining, according to the operation information of the first device and the operation information of the second device, whether a device which has provided a smart service within the first preset time interval exists in the first device and the second device, if a device which has provided a smart service within the first preset time interval exists in the first device and the second device, determining the device which has provided a smart service within the first preset time interval as the target device, if a device which has provided a smart service within the first preset time interval does not exist in the first device and the second device, determining the device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word as the target device from the first device and the second device (e.g. This is an optional limitation, ex parte Schulhauser).
Park in view of Van Horn in view of Lang with operation information as taught by Ko in order to effectively providing service by identifying an intention (see Ko [0004]).
As to claim 5, Park in view of Van Horn in view of Lang in view of Ko teach all of the limitations as in claim 3 and 12. The Examiner notes that the claims are written as conditional statements which is dependent on the second conditional if a device does not exist in the first device and the second device, this option was not selected but rather the option of when a smart service does exists in the first and second device was shown be taught by Park and Ko. Therefore, in view of ex parte Schulhauser, the combination of references teach this claim by virtue of the first “if…” being performed by the cited prior art. 

As to claim 4, Park in view of Van Horn in view of Lang in view of Ko teach all of the limitations as in claim 3 and 12, above.
Furthermore, Park teaches if the number of devices which are providing a smart service in the first device and the second device is more than one, determining, by the first device, a device with at least one of the highest signal-to-noise ratio and the power value when receiving the awaking word, from the devices which are providing a smart service, as the target device (see [0171], where the first device compares the SNR of the wakeup utterance from the first and second information to determine the device to select).
 Ko teaches if the number of the device which is providing a smart service in the first device and the second device is one, determining, by the first device, the device which is providing a smart service as the target device (see Figure 7, where at s740, where it is determined if plural target candidates or not and see transition from NO).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the smart service method as taught by Park in view of Van Horn in view of Lang when one device is determined as taught by Ko in order to effectively providing service by identifying an intention (see Ko [0004]).

Claims  8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Van Horn  in view of Lang as applied to claim 1 above, and further in view of Kim (US 2019/0355365).
As to claim 8, Park in view of Van Horn in view of Lang teach all of the limitations as in claim 1 and 10, above.
Furthermore, Park teaches wherein after the determining, by the first device, according to the operation information of the first device and the operation information of the second device, a target device from the first device and the second device (see [0169],[0171]-[0172] where first electronic device 500 may compare the first information and the second information at operation 920), wherein the target device is a device in the device group to provide a smart service (see [0180[, where server 400 transmits service processing result to the determined electronic 
if the first device is the target device, receiving, by the first device, a smart service request message input by a user, and providing a smart service to the user according to the smart service request message (see [0206], where user speech is received by the first device following the wakeword utterance when determined environment of first device is superior which is then transmitted to intelligent server 400 and see [0054], where the service is a function electronic devices will perform as part of the function or service).
However, Park in view of Van Horn does not specifically teach if the first device is not the target device, switching, by the first device, a device state to a stand-by state. The Examiner notes that this limitation is optional per the method claim. However, in the interest of compact prosecution and claim 17, the Examiner cites Kim.
Kim teaches if the first device is not the target device, switching, by the first device, a device state to a stand-by state (see [0172], where devices other than the target device are instructed to transition to standby state).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the smart service method as taught by Park in view of Van Horn in view of Lang with the standby mode as taught by Kim in order to prevent user inconvenience when multiple devices respond simultaneously (See Kim [0004]).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art alone or in combination thereof teaches the combination of “if” statements as recited in claim 12. More specifically, the combination of steps in order to determine the device for which smart service will be provided when the smart service does not exist in the first and second devices as recited in claim 12. The Examiner notes that claim 12 is an apparatus claim and therefore the prior art does not teach the structure to perform each of the conditional statements as outlined in claim 12
Claims 13-14 are allowable by virtue of its dependency upon base claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helwani (US 10,878,812) is cited to disclose selecting which devices to respond to user requests (see abstract). Melendo  Casado (US 2018/0061419) is cited to disclose hotwords being received by multiple devices and determining nearest one which will response (see [0019]).Yi (US 2019/0392834) and Park (US 2019/0385594) are cited to disclose selection of a device based on wakeword and analysis of signals received at plural devices and direction (see [0259] and [0135]). Lee (US 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
12/30/2021